Citation Nr: 1543979	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  06-34 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to a compensable disability rating for residual scars, split thickness skin grafts, bilateral knees and donor site, right thigh.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to September 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in April 2005, November 2007, and November 2011 by the Department of Veterans Affairs (VA) Regional Offices in San Diego and Los Angeles, California.  The Regional Office (RO) in Atlanta, Georgia currently has jurisdiction of this case.  

On his substantive appeals, the Veteran requested a hearing via videoconference before a Veterans Law Judge and such a hearing was scheduled for July 2015, but he did not appear.  On review of the record, the Board observes that the U.S. Postal Service returned as undeliverable the RO's letter notifying the Veteran of the date and place of the hearing.  However, that letter was mailed to the Veteran's last known address of record and unfortunately neither he nor his representative has since provided VA with an updated address.  It bears emphasis that VA's duty to assist is not always a "one-way street."  The Veteran has an obligation to assist in the adjudication of his claim in notifying VA of any change in address.  See Wood v Derwinski, 1 Vet. App, 190, 193 (1991).  The hearing request is therefore considered withdrawn.  38 C.F.R. § 20.704(d).

As reflected on the title page of this remand, the Board broadened the Veteran's psychiatric claim to include psychiatric disabilities, other than the claimed PTSD, that have been diagnosed since the filing of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a claim is determined by the claimant's description of the claim, the symptoms described, and the information submitted or developed in support of the claim).

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case however, in a February 2013 statement, the Veteran indicated that he is now employed full-time.  Evidence subsequently added to the claims file does not show otherwise.  A request for a TDIU has therefore not been raised.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Further development is needed prior to analyzing the merits of the claims on appeal.  

Initially, the Board notes that records from the Social Security Administration (SSA) potentially exist.  In this regard, in June 2005 private treatment notes, the medical provider noted that the Veteran's chart had been sent to the SSA.  Accordingly, VA must seek to obtain any SSA records before proceeding with the appeal.  See Murincsak v. Derwinski, 2 Vet. App. 36 (1992).  

By way of history, the Veteran sustained chemical burns to both knees during service which required skin grafts on both legs.  He is currently service-connected for the residual scars located on both knees and his right thigh.  

The Veteran's service-connected knee and right thigh scars have not been examined for VA compensation purposes since December 2010.  While the mere passage of time is not a factor, in and of itself, to warrant a new examination, it is significant that more than four years has passed since his scars were last evaluated.  Inasmuch as the claim is being remanded to obtain outstanding records, a VA examination would be helpful to ascertain the current severity of his scars.

Moreover, the Veteran maintains that his currently diagnosed bilateral knee disability is related to his service-connected knee and right thigh scars.  In December 2010, he underwent a VA-sponsored examination of the knees and the physician determined that the Veteran's bilateral knee disability, diagnosed as arthritis, is less likely related to his service-connected scars.  This opinion however is not adequate to the extent that it does not address whether the Veteran's bilateral knee disability is alternatively aggravated by his service-connected scars.  Thus, the Veteran should be afforded an additional VA knee examination and clarification should be obtained as to whether his current bilateral knee disability is proximately due to, or aggravated by, the service-connected scars.  Also, the Board observes that a VA treatment note shows a prior medical history of septic arthritis when describing the residual disability stemming from the Veteran's chemical burn scars; this must be addressed by the examiner, as well as the Veteran's competent statements of having had bilateral knee pain ever since service.

Moreover, subsequent to the issuance of a September 2011 statement of the case (SOC), additional evidence relevant to the psychiatric claim was added to the claims file, but has not yet been reviewed by the RO.  See for example, December 2013 and June 2014 VA mental health examination reports; April 2015 JSRRC Memo; Service Personnel Records.  Because there is no indication that the Veteran waived initial consideration of the evidence by the Agency of Original Jurisdiction, and given the docket number here, issuance of a supplemental statement of the case (SSOC) is necessary.  See 38 C.F.R. § 20.1304.

Also with regard to the service connection claim for a psychiatric disability, the Board finds that an additional VA mental health examination is necessary.  A December 2013 VA examiner determined that the Veteran's PTSD is less likely related to his military service, but as noted, the Veteran has been diagnosed with additional psychiatric disabilities and etiology opinions are needed to address these diagnoses as well.  Also, inasmuch as the Board is remanding this claim for an additional psychiatric examination, the Veteran should be afforded one additional opportunity to corroborate his stressors.  See April 2015 Formal Finding Regarding the Lack of Information to Corroborate Stressors.  If he does submit evidence sufficient to corroborate his stressors, an additional opinion is needed regarding the etiology of his PTSD. 

Lastly, the Veteran also seeks a higher rating for his service-connected bilateral hearing loss, which was last evaluated in January 2014.  The Board observes that on his April 2014 substantive appeal, he challenged the adequacy of that examination.  Although there is no indication on the face of the examination report that the examination was in any way inadequate, the January 2014 VA examiner indicated that the Veteran's audiometric results were invalid for rating purposes.  Inasmuch as the Board is remanding the appeal for additional records, and given the Veteran's contentions as well as those invalid audiometric results, the Veteran should be afforded an additional VA audiological examination to assess the current severity of his service-connected bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request his updated address.

2.  Allow the Veteran an additional opportunity to provide detailed information concerning his reported stressors including, if possible, a 60-day period during which each reported stressor(s) occurred.  Specifically, the Veteran should be requested to provide more details regarding the following:  

a.  His friend Jose who reportedly killed himself in January 1992 - What is Jose's last name?

b.  Submit evidence verifying that he went ashore on detail to assist with casualties following the barracks bombing in Beirut in December 1983.

c.  Provide details of him witnessing a fellow soldier commit suicide and finding a body of sailor who was murdered aboard ship.  The first and last names of these persons should be provided along with any other details.  See April 2015 JSRRC Coordinator Memorandum.  

3.  Obtain and associate with the claims file any copies of the Veteran's records regarding SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based.  See Kaiser Permanente treatment record noting that his medical records were sent to SSA, dated June 10, 2005, and June 20, 2005.

4.  Make arrangements to obtain and associate with the claims file any outstanding VA medical records, and any outstanding private medical records identified by the Veteran to help substantiate his claims on appeal.

5.  Then, schedule the Veteran for a VA compensation examination to ascertain the etiology of his bilateral knee disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

Although a complete review of the record is imperative, attention is called to the following:

* The Veteran's STRs.

*The Veteran's competent reports of having had bilateral knee pain since service.

*A September 2007 VA Urgent Care clinic Note listing a past medical history of chronic knee pain, h/o injury, burn injury c/b septic arthritis.

* Two May 2008 statements from friends of the Veteran who have observed his knee pain.

* The December 2010 VA opinion.

After examination of the Veteran and review of the record, the examiner is asked to RESPOND to the following:

a).  Provide an opinion as to whether the Veteran's bilateral knee disability is proximately due to or caused by, or alternatively CHRONICALLY AGGRAVATED OR WORSENED by, the Veteran's service-connected bilateral knee and right thigh scars.  

IF chronic aggravation or worsening exists, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

b).  Also provide an opinion as to whether the Veteran's bilateral knee disability had its onset during service or is otherwise related to it.  Comment on the septic arthritis noted on the September 2007 VA Urgent Care clinic Note and comment on any relationship/significance it has to the current arthritis in the knees.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  

The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings.

6.  Schedule the Veteran for a VA compensation examination to ascertain the etiology of his acquired psychiatric disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

After interview of the Veteran and a complete review of the record, to include VA medical, VET Center, and The Salvation Army Westwood Transitional Village records, the examiner is asked to RESPOND to the following:

a).  IF the RO receives additional evidence to corroborate the Veteran's stressor(s), provide an opinion as to whether the Veteran's currently diagnosed PTSD is related to this in-service stressor(s).

b).  Indicate all acquired psychiatric diagnoses, other than PTSD, currently shown.  See 2005 Kaiser Permanent records; September 2007 Salvation Army Record; December 2013 VA examination report.

c).  Specifically address the December 2013 VA examiner's statement that the Veteran's bipolar disorder appears to be more of a factor possibly from partial response to medications he is currently taking, as well as recent financial and personal stress.  Please elaborate on what medications the December 2013 VA examiner was referring to - are the medications for a service-connected disability?  Is the bipolar disorder related to his PTSD?

d).  For each psychiatric disability other than PTSD, to include bipolar disorder and OCD, provide an opinion as to whether it had its onset during service or is otherwise related to any incident, event, or injury in service.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached.  

The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings.

7.  Schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss disability.  The claims folder must be made available to and reviewed by the examiner. 

The VA examiner is asked to: 

a.  Elicit from the Veteran all complaints associated with his service-connected bilateral hearing loss disability, to include any associated functional impairment; and 

b.  Determine the current severity of the Veteran's service-connected bilateral hearing loss disability.  The 2014 audiometric results were deemed invalid by the audiologist.  All testing deemed necessary by the examiner must be performed and the results reported in detail, including all pure tone thresholds, pure tone threshold averages and Maryland CNC tests.

***If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained IN DETAIL why valid and reliable audiometric data could not be obtained.

The examination report must include a complete rationale for all opinions and conclusions reached.

8.  Schedule the Veteran for VA examination to determine the current nature and severity of his service-connected residual scars, split thickness skin grafts, bilateral knees and donor site, right thigh.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

a.  Provide the measurements of the Veteran's bilateral knee and right thigh scars.

b.  Indicate whether each scar is deep or superficial; unstable, painful; or causes limitation of function of the affected part, and any other symptomatology associated with the scars. 

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

9.  Finally, readjudicate the issues currently on appeal.  If the benefits sought remain denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 




other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




